Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 14-16, 22, 24-27, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al. (Hosokawa) (US 2017/0344625).
Regarding claims 1, 16, and 22, Hosokawa discloses a non-transitory computer readable medium comprising instructions ([0005], computer readable medium) which, when executed by one or more hardware processors ([0019], processor), causes performance of operations comprising:
 identifying a plurality of citations of a seed value ([0065], a term Thomas Edison) for an entity type ([0051], entity types are extracted; [0065], entity type PERSON) in a training data corpus ([0049], a plurality of documents); 
([0052], pairs co-occurring entity types are detected); 
identifying a plurality of candidate values, for the entity type, in the training data corpus based on each of the plurality of candidate values being cited in the training data corpus in accordance with the context-value pattern ([0051], candidates for entity types are determined based on the co-occurring entity types); and
 labeling at least a subset of the plurality of candidate values with the entity type ([0058], the entity type is labeled).
Regarding claims 3 and 24, Hosokawa discloses wherein a context-value pattern of the plurality of context-value patterns comprises one or more terms before or after the seed value in a citation that includes the seed value for the entity type ([0059], [0051], [0066], co-occurring entity type words are located).
Regarding claim 4 and 25, Hosokawa discloses wherein the context-value pattern comprises one or more terms preceding the seed value in the plurality of citations ([0059], [0051], [0066], co-occurring entity type words are located).
Regarding claims 5 and 26, Hosokawa discloses wherein the context-value pattern comprises one or more terms subsequent to the seed value in the plurality of citations ([0059], [0051], [0066], co-occurring entity type words are located).
Regarding claims 6 and 27, Hosokawa discloses wherein the context-value pattern comprises the seed value, one or more terms preceding the seed value, and one or more terms subsequent to the seed value ([0059], [0051], [0066], [0073], [0080]-[0083], co-occurring entity type words are located).
claims 14 and 35, Hosokawa discloses wherein the seed value is received as input ([0072], the sentence is received as input).
Regarding claims 15 and 36, Hosokawa discloses wherein: 
a context-pattern is received as input ([0072], the sentence containing co-occurring seed words is received as input); 
and the seed value is generated based on the context-pattern ([0081], seed words are determined based on the co-occurring word relationships).

Allowable Subject Matter
Claims 2, 7-13, 17-21, 23, and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488